Case 8:18-cv-00813-CJC-KES Document 94 Filed 03/11/19 Page 1 of 3 Page ID #:675


   1 Barry E. Cohen (SBN 128198)
     Email: barry@bcohenlaw.com
   2 Barry E. Cohen, a Professional Corp.
   3 10866 Wilshire Blvd., Suite 890
     Los Angeles, CA 90024
   4 Telephone: (310) 247-8711
   5
       Darryl C. Sheetz (SBN 98604)
   6   Email: dcsheetz@aol.com
   7
       Law Offices of Darryl C. Sheetz
       335 Centennial Way, Suite 100
   8   Tustin, California 92780
   9
       Telephone: (949) 553-0300

  10 Attorneys for Defendants
       Premier Holding Corporation and Randall Letcavage
  11
  12
                            UNITED STATES DISTRICT COURT
  13
                          CENTRAL DISTRICT OF CALIFORNIA
  14
  15
                                                    Case No. 8:18-CV-00813-CJC-KES
  16    SECURITIES AND EXCHANGE
        COMMISSION,
  17                                                Hon. Cormac J. Carney
                    Plaintiff,                      Courtroom 9B
  18
        vs.
  19                                                NOTICE OF ASSOCIATION OF
        PREMIER HOLDING                             COUNSEL FOR LIMITED SCOPE
  20    CORPORATION, et al.,                        REPRESENTATION FOR
  21                 Defendants.                    DEFENDANTS PREMIER
                                                    HOLDING CORPORATION AND
  22
                                                    RANDALL LETCAVAGE
  23
  24
  25
  26
  27
  28
                                                1
                                                                    Case No. 8:18-CV-00813-CJC-KES
         NOTICE OF ASSOCIATION OF COUNSEL FOR LIMITED SCOPE REPRESENTATION FOR DEFENDANTS
                        PREMIER HOLDING CORPORATION AND RANDALL LETCAVAGE
Case 8:18-cv-00813-CJC-KES Document 94 Filed 03/11/19 Page 2 of 3 Page ID #:676


   1        Please take notice that Barry E. Cohen, California State Bar Number 128198, has
   2 been retained as limited scope counsel for Defendants Premier Holding Corp and Randall
   3
     Letcavage, to handle pre-trial matters and discovery through and including May 1, 2019.
   4
            The contact information for limited scope counsel is as follows:
   5
   6        Barry E. Cohen
            Barry E. Cohen, a Professional Corp.
   7        10866 Wilshire Blvd., Suite 890
   8        Los Angeles, Ca. 90024
            Telephone: 310-247-8711
   9        Email: barry@bcohenlaw.com
  10
  11
       Dated: March 11, 2019                             Respectfully Submitted
  12
  13
                                                 By:     /s/Darryl C. Sheetz
  14                                                     Darryl C. Sheetz
                                                         Attorney for Defendants
  15
                                                         Premier Holding Corporation and
  16                                                     Randall Letcavage
  17
  18
                                                 By:     /s/Barry E. Cohen
  19                                                     Barry E. Cohen
  20
                                                         Attorney for Defendants
                                                         Premier Holding Corporation and
  21                                                     Randall Letcavage
  22
  23
  24
  25
  26
  27
  28
                                                     2
                                                                        Case No. 8:18-CV-00813-CJC-KES
         DEFENDANTS PREMIER HOLDING CORPORATION AND RANDALL LETCAVAGE’S ANSWER AND AFFIRMATIVE
                                        DEFENSES TO COMPLAINT
Case 8:18-cv-00813-CJC-KES Document 94 Filed 03/11/19 Page 3 of 3 Page ID #:677


   1                                CERTIFICATE OF SERVICE
   2
     I am over the age of 18 years and not a party to this action. My business address is:
   3 335 Centennial Way, Suite 100, Tustin, CA 92780.
   4
     On March 11, 2019, I caused to be served the document entitled NOTICE OF
   5 ASSOCIATION OF COUNSEL FOR LIMITED SCOPE REPRESENTATION
   6
     FOR DEFENDANTS PREMIER HOLDING CORPORATION AND
     RANDALL LETCAVAGE on all the parties to this action addressed as stated on
   7 the attached service list:
   8
       ☒      E-FILING: By causing the document to be electronically filed via the
   9 Court’s CM/ECF system, which effects electronic service on counsel who are
  10 registered with the CM/ECF system.
  11
     ☒      ELECTRONIC MAIL: By transmitting the document by electronic mail to
  12 the electronic mail address as stated below.
  13
       Attorneys for Plaintiff Securities and Exchange Commission
  14 Howard A. Fischer, Esq.
  15 Bennett Ellenbogen, Esq.
       Securities and Exchange Commission
  16 200 Vesey Street
  17 New York, New York 10281
  18 Pro Se
  19 Joseph Greenblatt (served by email)
       1701 Brookshire Ave. Tustin, CA 92780-6642
  20 Email: jboatjoe@gmail.com
  21
               I declare under penalty of perjury that the foregoing is true and correct.
  22
  23
       Date: March 11, 2019                                /s/Sherry M. Thomas
  24                                                       Sherry M. Thomas
  25
  26
  27
  28
                                                       3
                                                                          Case No. 8:18-CV-00813-CJC-KES
           DEFENDANTS PREMIER HOLDING CORPORATION AND RANDALL LETCAVAGE’S ANSWER AND AFFIRMATIVE
                                          DEFENSES TO COMPLAINT
